REGISTRATION RIGHTS AGREEMENT


October 14, 2005


To Global Capital Funding Group, L.P. (“Purchaser”)


Dear Sirs:


This will confirm that in consideration of your agreement on the date hereof to
exchange the 12.5% Secured Promissory Note in the Principal amount of $1,285,000
dated August 7, 2004 (the “Note”) for 1,409 shares of Series A Convertible
Preferred Stock, $.001 par value per share, (the “Preferred Stock”) of
Speedemission, Inc., a Florida corporation (the “Company”), pursuant to the
Exchange Agreement of even date herewith (the “Exchange Agreement”) between the
Company and you and as an inducement to you to consummate the transactions
contemplated by the Exchange Agreement, the Company covenants and agrees with
each of you as follows:


1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:


“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.


“Common Stock” shall mean the Common Stock, no par value, of the Company, as
constituted as of the date of this Agreement.


“Conversion Shares” shall mean shares of Common Stock issued upon conversion of
the Preferred Stock.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.


“Purchaser” shall mean Global Capital Funding Group, L.P..


“Registration Expenses” shall mean the expenses so described in Section 8.


“Restricted Stock” shall mean the Conversion Shares, excluding Conversion Shares
which have been (a) registered under the Securities Act pursuant to an effective
registration statement filed thereunder and disposed of in accordance with
registration statement covering them or (b) publicly sold pursuant to Rule 144
under the Securities Act.


1

--------------------------------------------------------------------------------


“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.


“Preferred Stock” shall have the meaning set forth in the introduction above.


“Selling Expenses” shall mean the expenses so described in Section 8.


“Settlement Agreement” shall mean the Settlement Agreement and General Release
entered into by and between the Company, Purchaser and Barron Partners, L.P. as
of October 14, 2005.


“Warrant Shares” shall mean at any time, the Common Stock Purchase Warrant
issued the date hereof for 24,000,000 shares of the Company’s Common Stock.
 
2. Required Registration.


a. In accordance with the Settlement Agreement the Company shall have filed to
register the resale of the Restricted Shares and the Warrant Shares. For
purposes of this Section 2 and Section 3, 4, 11(a) and 11(d), the term
“Restricted Stock” shall be deemed to include the number of shares of Restricted
Stock which would be issuable to a holder of Preferred Stock upon conversion of
all such Preferred Stock held by such holder at such time, provided, however,
that the only securities which the Company shall be required to register
pursuant hereto shall be shares of Common Stock. Notwithstanding anything to the
contrary contained herein, the Company shall not be obligated to effect, or to
take any action to effect, any such registration pursuant to this Section 2:


i. during the period starting with the date sixty (60) days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date one
hundred twenty (120) days after the effective date of, a Company-initiated
registration (but in any event no greater than three hundred sixty (360) days
after a request is made under this Section 4); provided that the Company is
actively employing in good faith all reasonable efforts to cause such
registration statement to become effective; or


ii. if in the good faith judgment of the Board of Directors of the Company, such
registration would be seriously detrimental to the Company and the Board of
Directors of the Company concludes, as a result, that it is essential to defer
the filing of such registration statement at such time, in which case the
Company shall furnish to such holders a certificate signed by the President of
the Company stating that in the good faith judgment of the Board of Directors of
the Company, it would be seriously detrimental to the Company for such
registration statement to be filed in the near future and that it is, therefore,
essential to defer the filing of such registration statement, then the Company
shall have the right to defer such filing for a period of not more than 90 days
after receipt of the request of the requesting holders, and, provided further,
that the Company shall not defer its obligation in this manner more than once in
any eighteen-month period.


2

--------------------------------------------------------------------------------


b. Following receipt of any notice under this Section 2, the Company shall
immediately notify all holders of Restricted Stock from whom notice has not been
received and shall use its best efforts to register under the Securities Act,
for public sale in accordance with the method of disposition specified in such
notice from requesting holders, the number of shares of Restricted Stock
specified in such notice (and in all notices received by the Company from other
holders within 30 days after the giving of such notice by the Company). If such
method of disposition shall be an underwritten public offering, the holders of a
majority of the shares of Restricted Stock to be sold in such offering may
designate the managing underwriter of such offering, subject to the approval of
the Company, which approval shall not be unreasonably withhold or delayed. The
Company shall be obligated to register Restricted Stock pursuant to this Section
2 on one occasion only, provided, however, that such obligation shall be deemed
satisfied only when a registration statement covering all shares of Restricted
Stock specified in notices received and not rescinded as aforesaid, for sale in
accordance with the method of disposition specified by the requesting holders,
shall have become effective and, if such method of disposition is a firm
commitment underwritten public offering, all such shares shall have been sold
pursuant thereto.


c. The Company and any other holders of Common Stock which the Company shall
permit to participate shall be entitled to include in any registration statement
referred to in this Section 2, for sale in accordance with the method of
disposition specified by the requesting holders, shares of Common Stock to be
sold by the Company or such other holders for their own account, except as and
to the extent that, in the opinion of the managing underwriter (if such method
of disposition shall be an underwritten public offering), such inclusion would
adversely affect the marketing of the Restricted Stock to be sold. Except for
registration statements on Form S-4, S-8 or any successor thereto, the Company
will not file with the Commission any other registration statement with respect
to its Common Stock, whether for its own account or that of other stockholders,
from the date of receipt of a notice from requesting holders pursuant to this
Section 2 until the completion of the period of distribution of the registration
contemplated thereby.


3. Incidental Registration. If the Company at any time (other than pursuant to
Section 2 or Section 4) proposes to register any of its Common Stock under the
Securities Act for sale to the public, whether for its own account or for the
account of other security holders or both (except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Restricted Stock for sale to the public), each such time it will give written
notice to all holders of outstanding Restricted Stock of its intention so to do.
Upon the written request of any such holder, received by the Company within 10
business days after the giving of any such notice by the Company, to register
any of its Restricted Stock (which request shall state the intended method of
disposition thereof), the Company will use its best efforts to cause the
Restricted Stock as to which registration shall have been so requested to be
included in the securities to be covered by the registration statement proposed
to be filed by the Company, all to the extent requisite to permit the sale or
other disposition by the holder (in accordance with its written request) of such
Restricted Stock so registered. In the event that any registration pursuant to
this Section 3 shall be, in whole or in part, an underwritten public offering of
Common Stock, the number of shares of Restricted Stock to be included in such an
underwriting may be reduced (pro rata among the requesting holders based upon
the number of shares of Restricted Stock owned by such holders) if and to the
extent that the managing underwriter shall be of the opinion that such inclusion
would adversely affect the marketing of the securities to be sold by the Company
therein, provided, however, that such number of shares of Restricted Stock shall
not be reduced if any shares are to be included in such underwriting for the
account of any person other than the Company or requesting holders of Restricted
Stock. Notwithstanding the foregoing provisions, the Company may withdraw any
registration statement referred to in this Section 3 without thereby incurring
any liability to the holders of Restricted Stock.


3

--------------------------------------------------------------------------------


4. Registration on Form S-3. If at any time (i) a holder or holders of the
Preferred Stock request that the Company file a registration statement on Form
S-3 or any successor thereto for a public offering of all or any portion of the
shares of Restricted Stock held by such requesting holder or holders, the
reasonably anticipated aggregate price to the public of which would exceed
$1,500,000, and (ii) the Company is a registrant entitled to use Form S-3 or any
successor thereto to register such shares, then the Company shall use its best
efforts to register under the Securities Act on form S-3 or any successor
thereto, for public sale in accordance with the method of disposition specified
in such notice, the number of shares of Restricted Stock specified in such
notice. Whenever the Company is required by this Section 4 to use its best
efforts to effect the registration of Restricted Stock, each of the procedures
and requirements of Section 2 (including but not limited to the requirement that
the Company notify all holders of Restricted Stock from whom notice has not been
received and provide them with the opportunity to participate in the offering)
shall apply to such registration, provided, however, that the Company shall not
be obligated to effect any such registration pursuant to the conditions in
Section 2(a)(i), in the event that the Company shall furnish the certification
described in Section 2(a)(ii), or more than once in any twelve month period, and
provided, further, however, that the requirements contained in the first
sentence of Section 2(a) shall not apply to any registration on Form S-3 which
may be requested and obtained under this Section 4.


5. Registration Procedures. If and whenever the Company is required by the
provisions of Section 2, 3 or 4 to use its best efforts to effect the
registration of any shares of Restricted Stock under the Securities Act, the
Company will, as expeditiously as possible:
 
a. prepare and file with the Commission a registration statement (which, in the
case of an underwritten public offering pursuant to Section 2, shall be on Form
S-1 or other form of general applicability satisfactory to the managing
underwriter selected as therein provided) with respect to such securities and
use its best efforts to cause such registration statement to become and remain
effective for the period of the distribution contemplated thereby (determined as
hereinafter provided);


4

--------------------------------------------------------------------------------


b. prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the period specified
in paragraph (a) above and comply with the provisions of the Securities Act with
respect to the disposition of all Restricted Stock covered by such registration
statement in accordance with the sellers’ intended method of disposition set
forth in such registration statement for such period;


c. furnish to each seller of Restricted Stock and to each underwriter such
number of copies of the registration statement and the prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the public sale or other disposition of the
Restricted Stock covered by such registration statement;


d. use its best efforts to register or qualify the Restricted Stock covered by
such registration statement under the securities or “blue sky” laws of such
jurisdictions as the sellers of Restricted Stock or, in the case of an
underwritten public offering, the managing underwriter reasonably shall request,
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;


e. use its best efforts to list the Restricted Stock covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed;


f. immediately notify each seller of Restricted Stock and each underwriter under
such registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
of which the Company has knowledge as a result of which the prospectus contained
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;
 
5

--------------------------------------------------------------------------------


g. if the offering is underwritten and at the request of any seller of
Restricted Stock, use its best efforts to furnish on the date that Restricted
Stock is delivered to the underwriters for sale pursuant to such registration:
(i) an opinion dated such date of counsel representing the Company for the
purposes of such registration, addressed to the underwriters, stating that such
registration statement has become effective under the Securities Act and that
(A) to the best knowledge of such counsel, no stop order suspending the
effectiveness thereof has been issued and no proceedings for that purpose have
been instituted or are pending or contemplated under the Securities Act, (B) the
registration statement, the related prospectus and each amendment or supplement
thereof comply as to form in all material respects with the requirements of the
Securities Act (except that such counsel need not express any opinion as to
financial statements contained therein) and (C) to such other effects as
reasonably may be requested by counsel for the underwriters and (ii) a letter
dated such date from the independent public accountants retained by the Company,
addressed to the underwriters, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;
and


h. make available for inspection by each seller of Restricted Stock, any
underwriter participating in any distribution pursuant to such registration
statement, and any attorney, accountant or other agent retained by such seller
or underwriter, all financial and other records, pertinent corporate documents
and properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement.


For purposes of Section 5(a) and 5(b) and of Section 2(c), the period of
distribution of Restricted Stock in a firm commitment underwritten public
offering shall be deemed to extend until each underwriter has completed the
distribution of all securities purchase by it or a period of 90 days, which ever
first occurs, and the period of distribution of Restricted Stock in any other
registration shall be deemed to extend until the earlier of the sale of all
Restricted Stock covered thereby and 90 days after the effective date thereof.


In connection with each registration hereunder, the sellers of Restricted Stock
will furnish to the Company in writing such information with respect to
themselves and the proposed distribution by them as reasonably shall be
necessary in order to assure compliance with federal and applicable state
securities laws.


In connection with each registration pursuant to Sections 2, 3 or 4 covering an
underwritten public offering, the Company and each seller agree to enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are customary in the
securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature.
 
6

--------------------------------------------------------------------------------


6. Expenses. All expenses incurred by the Company in complying with sections 2,
3 and 4, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including counsel fees) incurred
in connection with complying with state securities or “blue sky” laws, fees of
the National Association of Securities Dealers, Inc., transfer taxes, fees of
transfer agents and registrars, costs of insurance and reasonable fees and
disbursements of one counsel for the sellers of Restricted Stock, but excluding
any Selling Expenses, are called “Registration Expenses”. All underwriting
discounts and selling commissions applicable to the sale of Restricted Stock are
called “Selling Expenses”.


The Company will pay all Registration Expenses in connection with each
registration statement under Sections 2, 3 or 4. All Selling Expenses in
connection with each registration statement under Sections 2, 3 or 4 shall be
borne by the participating sellers in proportion to the number of shares sold by
each, or by such participating sellers other than the Company (except to the
extent the Company shall be a seller) as they may agree.


7. Indemnification and Contribution.


a. In the event of a registration of any of the Restricted Stock under the
Securities Act pursuant to Sections 2, 3 or 4, the Company will indemnify and
hold harmless each seller of such Restricted Stock thereunder, each underwriter
of such Restricted Stock thereunder and each other person, if any, who controls
such seller or underwriter within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Restricted Stock was registered under the Securities Act
pursuant to Sections 2, 3 or 4, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse each such seller, each such underwriter and each
such controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by any such seller, any such underwriter or any such controlling
person in writing specifically for use in such registration statement or
prospectus. It is agreed that the indemnity agreement contained in this Section
7(a) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld or delayed).


7

--------------------------------------------------------------------------------


b. In the event of a registration of any of the Restricted Stock under the
Securities Act pursuant to Sections 2, 3 or 4, each seller of such Restricted
Stock thereunder, severally and not jointly, will indemnify and hold harmless
the Company, each person, if any, who controls the Company within the meaning of
the Securities Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such officer, director, underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the registration statement under which such Restricted Stock was registered
under the Securities Act pursuant to Sections 2, 3 or 4, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that such seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such seller, as such, furnished in writing to the Company by such seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of each seller hereunder shall not in any
event to exceed the proceeds received by such seller from the sale of Restricted
Stock covered by such registration statement. It is agreed that the indemnity
agreement contained in this Section 7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of seller hereunder (which consent
shall not be unreasonably withhold or delayed).


c. Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 7 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 7 if and to the extent the indemnifying party is prejudiced by such
omission. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 7 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, provided,
however, that, if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the indemnifying party or if
the interest of the indemnified party reasonably may be deemed to conflict with
the interests of the indemnifying party, the indemnified party shall have the
right to select a separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the indemnifying party as incurred.


8

--------------------------------------------------------------------------------


d. In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any holder of
Restricted Stock exercising rights under this Agreement, or any controlling
person of any such holder, makes a claim for indemnification pursuant to this
Section 7 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 7 provides for
indemnification in such case, or (ii) contribution under the Securities Act may
be required on the part of any such selling holder or any such controlling
person in circumstances for which indemnification is provided under this Section
7; then, and in each such case, the Company and such holder will contribute to
the aggregate losses, claims, damages or liabilities to which they may be
subject (after contribution from others) in such proportion so that such holder
is responsible for the portion represented by the percentage that the public
offering price of its Restricted Stock offered by the registration statement
bears to the public offering price of all securities offered by such
registration statement, and the Company is responsible for the remaining
portion; provided, however, that, in any such case, (A) no such holder will be
required to contribute any amount in excess of the public offering price of all
such Restricted Stock offered by it pursuant to such registration statement; and
(B) no person or entity guilty of fraudulent misrepresentation (within the
remaining of Section 9(f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.


8. Changes in Common Stock. If, and as often as, there is any change in the
Common Stock by way of a stock split, stock dividend, combination or
reclassification, or through a merger, consolidation, reorganization or
recapitalization, or by any other means, appropriate adjustment shall be made in
the provisions hereof so that the rights and privileges granted hereby shall
continue with respect to the Common Stock as so changed.


9. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may at any time permit the sale of
the Restricted Stock to the public without registration, at all times after 90
days after any registration statement covering a public offering of securities
of the Company under the Securities Act shall have become effective, the Company
agrees to:


a. make and keep public information available, as those terms are understood and
defined in Rule 144 under the Securities Act;


b. use its best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and


c. furnish to each holder of Restricted Stock forthwith upon request a written
statement by the Company as to its compliance with the reporting requirements of
such Rule 144 and of the Securities Act and the Exchange Act, a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed by the Company as such holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such holder
to sell any Restricted Stock without registration.


10. Representations and Warranties of the Company. The Company represents and
warrants to you as follows:


9

--------------------------------------------------------------------------------


a. The execution, delivery and performance of this Agreement by the Company have
been duly authorized by all requisite corporate action and will not violate any
provision of law, any order of any court or there agency of government, the
Charter or By-laws of the Company or any provision of any indenture, agreement
or other instrument to which it or any of its properties or assets is bound,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument
or result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any of the properties or assets of the Company.


b. This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms.


11. Miscellaneous.


a. All covenants and agreements contained in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto (including without limitation
transferees of any Debenture or Restricted Stock), whether so expressed or not,
provided, however, that registration rights conferred herein on the holders of
Preferred Stock or Restricted Stock shall only inure to the benefit of a
transferee of Preferred Stock or Restricted Stock if (i) there is transferred to
such transferee at least 1,000 shares in the aggregate of Preferred Stock or
Restricted Stock or (ii) such transferee is a partner, shareholder or affiliate
of a party hereto.


b. All notices, requests, consents and other communications hereunder shall be
in writing and shall be delivered in person, mailed by certified or registered
mail, return receipt requested, or sent by telecopier or telex, addressed as
follows::


if to the Company or any other party hereto, at the address of such party set
forth in the Exchange Agreement;


if to any subsequent holder of the Preferred Stock or Restricted Stock, to it at
such address as may have been furnished to the Company in writing by such
holder;


or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a holder of Preferred Stock or
Restricted Stock) or to the holders of Preferred Stock or Restricted Stock (in
the case of the Company) in accordance with the provisions of this paragraph.


c. This Agreement shall be governed by and construed in accordance with the laws
of the State of Georgia.


d. This Agreement may not be amended or modified, and no provision hereof may be
waived, without the written consent of the Company and the holders of at least
two-thirds of the outstanding shares of Restricted Stock.


e. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


10

--------------------------------------------------------------------------------


f. The obligations of the Company to register shares of Restricted Stock under
Sections 2, 3 or 4 shall terminate on the tenth anniversary hereof.
 
g. If requested in writing by the underwriters for the initial underwritten
public offering of securities of the Company, each holder of Restricted Stock
who is a party to this Agreement shall agree not to sell publicly any shares of
Restricted Stock or any other shares of Common Stock (other than shares of
Restricted Stock or other shares of Common Stock being registered in such
offering), without the consent of such underwriters, for a period of not more
than 180 days following the effective date of the registration statement
relating to such offering; provided, however, that all persons entitled to
registration rights with respect to shares of Common Stock who are not parties
to this Agreement, all other persons selling shares of Common Stock in such
offering, all persons holding in excess of 5% of the capital stock of the
Company on a fully diluted basis and all executive officers and directors of the
Company shall also have agreed not to sell publicly their Common Stock under the
circumstances and pursuant to the terms set forth in this Section 11(g).


h. The Company shall not grant to any third party any registration rights more
favorable than any of those contained herein, so long as any of the registration
rights under this Agreement remains in effect.


i. If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.
 
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers, as of the date first above
written.

        SPEEDEMISSIONS, INC.  
   
   
    By:   /s/ Richard Parlontieri  

--------------------------------------------------------------------------------

Name: Richard Parlontieri   Title: President 

            Address: Speedemissions, Inc.  
1134 Senoia Road 
 
Suite B-2
Tyrone, GA 30290
 
Fax: 770-306-7804
Tel.: 770-330-6401 

     
GLOBAL CAPITAL FUNDING GROUP, L.P.
By its General Partner, Global Capital Management Services, Inc.
 
   
   
    By:   /s/ Lewis N. Lester  

--------------------------------------------------------------------------------

Name: Lewis N. Lester   Title:  

     
Address: 106 Colony Park Drive
 
Suite 900
Cumming, GA 30040

Fax: 678-947-6499
Tel.: 678-947-0028 


--------------------------------------------------------------------------------


 
